Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 6-15, 17-18, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Fastabend (US 2016/0229075) which is the closes prior art teaches a produce pusher comprising a generally U-shaped frame (212) including a base plate (214) and a pair of opposed side fins (216) extending from the base plate (214).  A plurality of intermediate fins (218, 220) being secured between the two opposed side fins 216.  A plurality of spacers (224) are located between each of the fins (216, 218, 220) wherein the spacers (224) define the distance between each of the respective fins (216, 218, 220) wherein bolts (226) extend through corresponding holes in the side fins (216), intermediate end fins (218), intermediate center fins (220), and spacers (224) to secure the assembly together.  However, none of the cited prior art, singly or in combination fairly teach or suggest a produce pusher including depressions that extend across the base plate in the depth dimension at an intersection between the projection and the base plate wherein the projection is unitary with the base plate and centered relative to the base plate as claimed in combination with other limitations set forth in claims 1, 14 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.